FILED
                             NOT FOR PUBLICATION                             JUN 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DING MA,                                         No. 07-75132

               Petitioner,                       Agency No. A-096-070-514

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Ding Ma, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Tekle v. Mukasey, 533 F.3d

1044, 1051 (9th Cir. 2008), and we grant the petition for review and remand.

      Substantial evidence does not support the IJ’s adverse credibility

determination. See Akinmade v. INS, 196 F.3d 951, 956 (9th Cir. 1999) (“[A]

concern that the affidavit is not as complete as might be desired cannot, without

more, properly serve as a basis for a finding of lack of credibility.”) (internal

quotations and citations omitted). Specifically, Ma’s omission from his declaration

of being kicked by policemen two or three times on his right calf is minor, see

Aguilera-Cota v. INS, 914 F.2d 1375, 1382 (9th Cir. 1990) (minor omissions

cannot support an adverse credibility finding), and his omission from his

declaration of being fired from his job is minor in light of his explanation that

verbal termination is routine and expected following arrest, see Smolniakova v.

Gonzales, 422 F.3d 1037, 1045 (9th Cir. 2005). Finally, the IJ’s finding that Ma

failed to provide witness corroboration of the letter concerning his church

attendance does not support an adverse credibility determination because Ma was

not required to provide additional corroboration. See Gui v. INS, 280 F.3d 1217,

1227 (9th Cir. 2002) (“Where, as here, a petitioner provides some corroborative

evidence to strengthen his case, his failure to produce still more supporting

evidence should not be held against him.”).


                                           2                                        07-75132
      Accordingly, we grant the petition for review, and remand for the agency to

consider Ma’s asylum, withholding of removal, and CAT claims, taking his

testimony as true. See Soto-Olarte v. Holder, 555 F.3d 1089, 1093-96 (9th Cir.

2009); see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                   07-75132